Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement of USA Technologies, Inc. of our report dated September 26, 2007, relating to our audit of the 2007 and 2006 consolidated financial statements appearing in the Prospectus, which is part of the Registration Statement. We also consent to the reference to our firm under the caption “Experts” in such Prospectus. /s/ Goldstein Golub Kessler LLP GOLDSTEIN GOLUB KESSLER LLP New York, New York
